Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PROSECUTION REOPENED
In view of the Notice of Appeal filed on 4/22/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JELANI A SMITH/                Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                        
	 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 10 and 12--15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriyama (JP2015105046A1).
Regarding claim 10, Kuriyama discloses;
A method of actuating a braking system of a scooter traveling on a road by detecting bumps or ruts in the road (disclosed as a risk response based on distance downward to detect gutters/recesses, paragraph 0006), comprising the steps of: 
collecting data from a first sensor (disclosed as measuring the distance with a measuring device, element 3, from a predetermined height to the ground at a predetermined angle, paragraph 0025, shown in Fig 1); 
collecting data from a second sensor (disclosed as a status detection unit, which obtains information on the status of the main body, including speed, angle and operation information, paragraph 0032); 
calculating a road condition factor from data collected from the first sensor and the second sensor (taught as comparing the measured distance to a threshold/constant reference value, where it becomes, for example, ‘long’ when detecting grooves, paragraph 0025, and further is modified by speed output information to determine a calculated length as a criterion for carrying out the risk handling process, paragraph 0104); 
determining whether the road condition factor exceeds a threshold level (disclosed as comparing the measured distance to a reference value, paragraph 0025); 
issuing a warning to a rider of the scooter prior to actuating the braking system (disclosed as notifying the passenger, paragraph 0069); 2Serial No.: 16/249,596 Response to Office Action dated November 5, 2020 and 
actuating the braking system to slow the scooter if the threshold level is exceeded (disclosed as executing a brake control in response to a detected risk, paragraph 0069).  

Regarding claim 12, Kuriyama discloses;
Claim 10 (see claim 10 rejection) wherein the warning is an audible warning (disclosed as sounding an alarm indicating a dangerous situation, paragraph 0069).  

Regarding claim 13, Kuriyama discloses;
The method of Claim 10 (see claim 10 rejection) wherein the warning is a visible warning (disclosed as displaying an alarm indicating a dangerous situation, paragraph 0069).  

Regarding claim 14, Kuriyama discloses;
The method of Claim 10 (see claim 10 rejection) wherein the road condition factor is a measurement of a distance (disclosed as a calculated distance, paragraph 0025 and 0104).  

Regarding claim 15, Kuriyama discloses;
The method of Claim 14 (see claim 14 rejection) wherein the first sensor measures a first distance from the first sensor to a specified location in the road forward of the scooter (disclosed as the measuring device, element 3, being mounted to define a predetermined angle to measure the distance from the mounting position, paragraph 0024, shown in Fig 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (JP2015105046A1) and further in view of Zhao (CN101644023A).
Regarding claim 9, Kuriyama teaches; 
A method of actuating a braking system of a scooter traveling on a road by detecting bumps or ruts in the road (taught as a risk response based on distance downward to detect gutters/recesses, paragraph 0006), comprising the steps of: 
measuring a first distance from a first sensor to a specified location in the road forward of the scooter (taught as measuring the distance from a predetermined height to the ground at a predetermined angle, paragraph 0025, shown in Fig 1); 
comparing the first distance to an expected distance defining a distance to a flat portion of a road forward of the scooter (taught as measured distance, paragraph 0025, shown in Fig 7a); 
calculating a road condition factor, wherein the road condition factor is the difference between the first distance and the expected distance (taught as comparing the measured distance to a threshold/constant reference value, where it becomes, for example ‘long’ when detecting grooves, paragraph 0025); 
determining whether the road condition factor exceeds a threshold level (taught as comparing the measured distance to a reference value, paragraph 0025);
wherein the threshold level is a predetermined measure plus or minus the expected distance (taught as determining whether the measured distance is short, paragraph 0003, or long, paragraph 0025; which implies values both smaller and larger [minus or plus] relative to an expected reference value); 
issuing a warning to a rider of the scooter prior to actuating the braking system (taught as notifying the passenger, paragraph 0069): and 
actuating the braking system to slow the scooter if the threshold level is exceeded (taught as executing a brake control in response to a detected risk, paragraph 0069).
However, Kuriyama does not teach;

correcting the first distance based upon the vertical displacement of the scooter; 
Zhao teaches; measuring a vertical displacement of the scooter due to a condition of the road beneath the scooter using a second sensor (taught as measuring the distance between the car body [vehicle] and the road surface, paragraph 0028), correcting the first distance based upon the vertical displacement of the scooter (taught as correcting the vertical displacement of the laser ranging device, paragraph 0006).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vertical displacement correction as taught by Zhao in the system taught by Kuriyama in order to improve the measurement of the distance. As taught by Zhao, this correction addresses the problem of poor detection data accuracy (paragraph 0010-0011).

Regarding claim 16, Kuriyama teaches;
The method of Claim 15 (see claim 15 rejection). However, Kuriyama does not explicitly teach; wherein the second sensor measures a vertical displacement of the scooter due to the condition of the road beneath a front wheel.  
Zhao teaches; wherein the second sensor measures a vertical displacement of the scooter due to the condition of the road beneath a front wheel (taught as measuring the distance between the car body [vehicle] and the road surface, paragraph 0028).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vertical displacement correction as taught by Zhao in the system taught by Kuriyama in order to improve the measurement of the distance. As taught by Zhao, this correction addresses the problem of poor detection data accuracy (paragraph 0010-0011).

Regarding claim 17, Kuriyama as modified by Zhao teaches;
The method of Claim 16 (see claim 16 rejection). Kuriyama further teaches; wherein the first distance is compared to an expected distance defining a distance to a flat portion of a road forward of the scooter (taught as comparing the measured distance to a threshold/constant reference value, where it becomes, for example ‘long’ when detecting grooves, paragraph 0025).  

Regarding claim 18, Kuriyama as modified by Zhao teaches;
The method of Claim 17 (see claim 17 rejection). However, Kuriyama does not teach; wherein the first distance is corrected based upon the vertical displacement of the scooter.  
Zhao teaches; wherein the first distance is corrected based upon the vertical displacement of the scooter (taught as correcting the vertical displacement of the laser ranging device, paragraph 0006).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vertical displacement correction as taught by Zhao in the system taught by Kuriyama in order to improve the measurement of the distance. As taught by Zhao, this correction addresses the problem of poor detection data accuracy (paragraph 0010-0011).

Regarding claim 19, Kuriyama as modified by Zhao teaches;
The method of Claim 18 (see claim 18 rejection). Kuriyama further teaches; wherein the road condition factor is the difference between the first distance and the expected distance (taught as comparing the measured distance to a threshold/constant reference value, where it becomes, for example ‘long’ when detecting grooves, paragraph 0025).  

Regarding claim 20, Kuriyama as modified by Zhao teaches;
The method of Claim 19 (see claim 19 rejection). Kuriyama further teaches; wherein the threshold level is a predetermined measure plus or minus the expected distance (taught as determining whether the measured distance is short, paragraph 0003, or long, paragraph 0025; which implies values both smaller and larger [minus or plus] relative to an expected reference value).

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kuriyama (JP2015105046A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662